MEMORANDUM **
Francis T. Fahy appeals pro se from the district court’s judgment dismissing his action alleging claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and federal and state civil rights statutes against various courts and judges, the County of Marin, several county law enforcement officers and deputy district attorneys, his ex-wife, and the attorney who represented her in child custody proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Wagh v. Metris Direct, Inc, 363 F.3d 821, 825 (9th Cir.2003), we affirm.
The district court properly dismissed Fahy’s RICO claims because, even after two opportunities to amend his complaint, Fahy, a licensed attorney, failed to allege with sufficient particularity a pattern of racketeering activity cognizable under the RICO statute. See 18 U.S.C. § 1961 et seq.; Wagh, 363 F.3d at 828 (holding that heightened pleading standards of Fed. R.Civ.P. 9(b) apply to fraud elements of RICO claim).
The district court properly dismissed Fahy’s federal civil rights claims for the reasons set forth in its orders dated March 31, 2004, September 20, 2004, and April 11, 2005.
Fahy’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.